DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered. 

Response to Amendment
	Applicant’s amendment to the Claims have overcome the 112 rejections set forth in the Final Office Action mailed on 09/16/2021.
	The claim amendments filed on 12/10/2021 have been entered.  Claims 1-11, and 16-25 remain pending in the application. Claims 11, and 16-21 are withdrawn from consideration.

	
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not fully persuasive. 
Applicant’s argument on page 10, paragraph 6 states that Palmer does not suggest a textile having a three-dimensional structure made of at least two same threads, the threads forming two 
In response to applicant’s argument on page 10, seventh paragraph, regarding the top layer and the bottom layer of the mesh being independent from each other.  Specifically that the top layer, bottom layer, and interconnecting layer are made from different threads.  Claim 1 states “and both layers being formed by an interweaving of at least two same threads connecting said surface layers”.  Paragraph 0084 of Palmer states “The interconnecting fibers 145 of intermediate layer 140 can be made of the same or different base material as that used in bottom layer 130 and/or top layer 135”.  Therefore, Palmer does disclose that both layers can be formed by interweaving of at least two same threads connecting said surface layers.  The claim does not state that the surface layers and the connecting region are formed of two threads, but it states “same” threads.   This has been interpreted by the examiner to mean that the thread types are the same.  
In regards to the statement on page 10, seventh paragraph, which says that Palmer's objective is to not connect the top and the bottom layers, but to keep these layers always apart from each other.  Paragraph 0040 of Palmer states “Spacer fabrics are porous three-dimensional, woven or knit structures which comprise a discrete bottom fabric layer, a discrete top fabric layer, and a discrete intermediate layer comprising a plurality of interconnecting fibers which extend between, and connect, the bottom layer and the top layer.”  Therefore, the objective of Palmer is to connect the top and bottom layers. 
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 22 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already establishes  wherein the textile includes connection points between threads.  Applicant may 

Claims 22 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has already established connection points between said threads.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 10, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296 A1).

Regarding claim 1, Morrison discloses a device adapted to be implanted in the body of a subject to form an implant capable of replacing and/or increasing a soft tissue volume (paragraph 0012-0017), Figure 2, dome cap shown below), wherein said wireframe is bioresorbable (paragraph 0088, lines 1-3, PLGA is bioresorbable), comprises two lateral openings forming a transverse passage enabling the insertion of a vascular pedicle (Figure 2, lateral opening is shown; paragraph 0088, lines 3-8 states that cut openings on opposite sides of the chamber can be present) and further comprises at least two sheets of a bioresorbable tissue adapted to be stacked one on top of the other in said space internal to said wireframe (paragraph 0116, lines 1-3).


    PNG
    media_image1.png
    223
    401
    media_image1.png
    Greyscale

Morrison discloses a bioresorbable tissue stacked one on top of the other, however, Morrison does not disclose a textile stacked one on top of the other, and wherein said textile is a three-dimensional structure which includes at least two superimposed surface layers, each layer being a respective face of two opposite faces of said textile, and both layers being formed by an interweaving of at least two same threads connecting said surface layers, said interwoven threads form pores which pass throughout the thickness of said textile; and wherein said textile includes connection points between said surface layers, said connection points corresponding to nodes or fastening areas between said threads, and being distributed so that said surface layers may be separated in the direction of the thickness of the textile over at least 30% of the surface of the textile.
see Palmer, Figure 11; paragraph 0093; paragraph 0008) which can be utilized in a breast implant (see Palmer, paragraph 0111), and wherein said textile is a three-dimensional structure which includes at least two superimposed surface layers (see Palmer, Figure 5, items 30 and 35, wherein the definition of superimposed is “to place or lay over or above something” (Merriam-Webster), the top layer is placed over the bottom layer), each layer being a respective face of two opposite faces of said textile (Figure 5, items 30 and 25 are respective faces of two opposite faces of textile), and both layers being formed by an interweaving of at least two same threads connecting said surface layers (see Palmer, Figure 5; paragraph 0066 and 0067; exploded view in Figure 5 of top and bottom layer depicts interweaving of at least two threads; paragraph 0082 and 0084 discloses they can be the same thread), said interwoven threads form pores which pass throughout the thickness of said textile (see Palmer, Figure 6; paragraph 0029; exploded view in Figure 5 shows the threads form pores which pass throughout the thickness of the textile); and wherein said textile includes connection points between said surface layers (see Palmer, Figure 11 shows connection points throughout the thickness of the textile; paragraph 0029, pores require connection points to be present), said connection points corresponding to nodes or fastening areas between said threads (Figure 11, nodes or fastening areas annotated below; paragraph 0029), and being distributed so that said surface layers may be separated in the direction of the thickness of the textile over at least 30% of the surface of the textile (Figure 11 depicts surface layers 130 and 135 separated in the direction of the thickness over at least 30% of the surface of the thickness of the textile, surface layers 130 and 135 are separated 100% of the surface of the textile).

    PNG
    media_image2.png
    501
    762
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Morrison by providing a bioresorbable tissue stacked one on top of the other, however, Morrison does not disclose a textile stacked one on top of the other, and wherein said textile is a three-dimensional structure which includes at least two superimposed surface layers, each layer being a respective face of two opposite faces of said textile, and both layers being formed by an interweaving of at least two same threads connecting said surface layers, said interwoven threads form pores which pass throughout the thickness of said textile; and wherein said textile includes connection points between said surface layers, said connection points corresponding to nodes or fastening areas between said threads, and being distributed so that said surface layers may be separated in the direction of the thickness of the textile over at least 30% of the surface of the textile as taught by Palmer because textile fabric can be advantageous over tissue because it does not encounter the rejection or complications that can arise from the implantation of autologous or allogeneic tissue.  Additionally, by forming the textile such that the surface layers may be separated in the direction of the thickness of the textile, true see Palmer, paragraph 0099).  Furthermore, the results would be predictable.  Morrison discloses stacking extracellular matrix or extracellular matrix like material on top of 10the other in the internal space of the wireframe to support tissue growth (see Morrison, paragraph 0025 and 0026).  The modification taught by Palmer would have comprised only the simple substitution of one known matrix material for another to obtain no more than the predictable result of supporting tissue growth; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Additionally, textile fabrics that are characterized by a three-dimensional porous structure that provides good breathability, wettability, and resilient crush resistance (see Palmer, paragraph 0095).
Regarding claim 2, as set forth supra, the combination discloses wherein said wireframe includes a wall (see Morrison, Figure 2 (annotated below)) which defines an edge (see Morrison, Figure 2 (annotated below)) and a plurality of perforations distributed over said wall (see Morrison, paragraph 0045) and/or an open portion formed in said wall and extending above said edge of said wireframe, said open portion extending from the apex of the dome when said wireframe is substantially dome-like shaped.  

    PNG
    media_image3.png
    239
    401
    media_image3.png
    Greyscale


Regarding claim 4, as set forth supra, the combination discloses wherein the connection points are distributed so that said surface layers may be separated in the direction of the thickness of the textile over at least 50% of the surface of the textilFigure 11 depicts surface layers 130 and 135 separated in the direction of the thickness over at least 50% of the surface of the thickness of the textile, surface layers 130 and 135 are separated 100% of the surface of the textile).
Regarding claim 5, as set forth supra, the combination discloses wherein said textile further includes at least one interlayer disposed between said surface layers (see Palmer, Figure 5, item 45 “interconnecting fibers”; paragraph 0066) and formed with interwoven threads (see Palmer, Figure 5, paragraph 0067, knitting a three-dimensional knit fabric structure would result in interwoven threads), said interwoven threads of said surface layer and said interlayer form apertures (see Palmer, Figure 5, Figure 11 shows apertures formed in interlayer; paragraph 0029).
Regarding claim 6, as set forth supra, the combination discloses wherein said textile includes pores with dispersed diameters, the arithmetic mean of the diameter of said pores is substantially equal to or smaller than 3.5 mm and substantially equal to or larger than 1.5 mm and and 75% of said pores have a diameter substantially equal to or larger than 2 mm and substantially equal to or smaller than 3.5 mm (see Palmer, claim 18).  
see MPEP 2112.01 Section 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
Regarding claim 10, as set forth supra, the combination discloses further comprising a layer of cells selected from adipocytes (see Morrison, paragraph 0029, lines 6-9 “adipocytes”) located between the two textile sheets (see Morrison, paragraph 0008, when the textile sheets of Palmer are substituted for the stacked tissue sheets of Morrison, the layers of cells selected from adipocytes would be located between two textile sheets), the cells being -6-capable of differentiating into adipocytes and mixtures of these two types of cells (see Morrision, paragraph 0029, lines 6-9 “pre-adipocytes and adipocytes”) and paragraph 0025 and 0026; wireframe chamber of Morrison is stacked with extracellular matrix to support tissue regeneration).
	Regarding claim 22, as set forth supra, the combination discloses wherein said textile includes connection points between said threads (see Palmer, Figure 11 shows connection points throughout the thickness of the textile; paragraph 0029 and 0099, pores require connection points be present).  
Regarding claim 23, as set forth supra, the combination discloses wherein apertures of said interlayer do not match with said apertures of said surface layers of said textile (as can be seen below, apertures of interlayer do not match with apertures of surface layers of the textile).  

    PNG
    media_image4.png
    478
    752
    media_image4.png
    Greyscale

	Regarding claim 24, as set forth supra, the combination discloses wherein said textile includes connection points between said threads (see Palmer, Figure 11 shows connection points throughout the thickness of the textile; paragraph 0029, pores require connection points be present).    
	Regarding claim 25, as set forth supra, the combination discloses wherein said textile includes pores with dispersed diameters (see Palmer, paragraph 0029 and 0099), the arithmetic mean of the diameter of said pores is substantially equal to 2 mm (claim 18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296A1) as applied to claim 4, and further in view of Bagga et al (US 2011/0144763 A1).

Regarding claim 8, as set forth supra, the combination discloses wherein said textile is formed by at least two threads of different diameters (see Palmer, paragraph 0068; paragraph 0087).
However, the combination does not disclose wherein the ratio of the diameters of the threads is comprised between 2 and 3.  
Bagga teaches varying the relative diameters and aspect ratios of constituent fibers (see Bagga, paragraph 0066, lines 10-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the ratio of the diameters of the threads is comprised between 2 and 3 as taught by Bagga because as the amount of smaller diameter fibers decreases and more of the scaffolding construct contains fibers of relatively greater diameters, the entire construct typically tends to become less self constrained.  Thus, by varying the relative diameters and aspect ratios of constituent fibers the resulting scaffold structure may be tailored to have more or less flexibility and less or more load-bearing rigidity (paragraph 0066). It would have been within the ordinary level of skill of the art to modify the ratio of the differing diameter fibers to reach an optimized device.  Regarding results-effective variables, it has been held that “In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). (See MPEP 2144.05.II.A).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296A1) as applied to claim 4, and further in view of Offray (US 6,432,138) in view of Ploger et al (US 2014/0141050 A1).

Regarding claim 9, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein said textile has an air permeability higher than or equal to 10000 L/m2/s and a thickness larger than or equal to 0.50 mm.  
Offray teaches a thickness larger than or equal to 0.50 mm (see Offray, column 4, lines 29-32 “0.6 centimeters”).  Offray teaches a breast augmentation device which utilizes stacked textile material to regenerate tissue, which is analogous art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the thickness is larger than or equal to 0.50 mm as taught by Offray because it would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04. IV. A}.  Furthermore, it would have been obvious to provide the textile in a size and shape that fits within the breast space.  
As set forth supra, the combination does not disclose wherein said textile has an air permeability higher than or equal to 10000 L/m2/s.
see Ploger, abstract) which disclose wherein the textile has an air permeability higher than or equal to 10000 L/m2/s (see Ploger, paragraph 0041, 100 L/min*cm2 is converted to 16666.67 L/m2/s).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the textile has an air permeability higher than or equal to 10000 L/m2/s as taught by Ploger because it enables the tissue structure to release moisture and to breathe.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Morrison et al (US 2004/0052768 A1) as stated above.  Morrison fails to teach wherein said wireframe includes assembled arches whose free ends are located in the same plane and at least a first group of outer arches and a second group of inner arches, located in the space defined by said outer arches, the free ends of said arches of said first and second groups form feet being located in the same plane, and the feet of the outer arches rest on a first sheet of said at least two sheets of bioresorbable textile, and the feet of the inner arches pass throughout a second sheet of said at least two sheets of bioresorbable textile, said second sheet being disposed above said first sheet.
	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/               Examiner, Art Unit 3774